DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-15, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4(dependent on claim 3) recites “second scan signal terminal” and “third scan signal terminal” without previously reciting “first scan signal terminal”. It is unclear how one can have “second scan signal terminal” and “third scan signal terminal” without having “first scan signal terminal”.
Claim 5 (dependent on claim 1) recites “third transistor” without previously reciting “first transistor” and “second transistor”. It is unclear how one can have “third transistor “ without having “first transistor” and “second transistor”.
Claim 6 (dependent on claim 1) recites “fourth transistor”  without previously reciting “first transistor”, “second transistor” and “third transistor”. It is unclear how one can have “fourth transistor “ without having “first transistor”, “second transistor”, and “third transistor”.

Claim 7 (dependent on claim 6) recites “fourth transistor”  without previously reciting “third transistor”. It is unclear how one can have “fourth transistor “ without having “third transistor”.
Claim 7 (dependent on claim 6) recites “fourth scan signal terminal” without previously reciting “first scan signal terminal”, “second scan signal terminal” and “third scan signal terminal”. It is unclear how one can have “fourth scan signal terminal” without having “first scan signal terminal”, “second scan signal terminal” and “third scan signal terminal”.
Claim 8 (dependent on claim 6) recites “fourth scan signal terminal” without previously reciting “second scan signal terminal” and “third scan signal terminal”. It is unclear how one can have “fourth scan signal terminal” without previously having “second scan signal terminal” and “third scan signal terminal”.
Claim 8 (dependent on claim 6) recites “third transistor” and “fourth transistor” without previously reciting “first transistor” and “second transistor”. It is unclear how one can have “third transistor“ and “fourth transistor” without having “first transistor” and “second transistor”.
Claim 9 (dependent on claim 6) recites “third transistor” without previously reciting “first transistor” and “second transistor”. It is unclear how one can have “third transistor “ without having “first transistor” and “second transistor”.
Claim 10 (dependent on claim 1) recites “fifth transistor” and “sixth transistor” without previously reciting “first transistor”, “second transistor”, “third transistor” and “fourth transistor”. It is unclear how one can have “fifth transistor” and “sixth transistor” without previously having “first transistor”, “second transistor”, “third transistor” and “fourth transistor”. 

Claim 11(dependent on claim 1) recites “third reset module” without previously reciting “first reset module” and “second reset module”. It is unclear how one have “third reset module” without previously having “first reset module” and “second reset module”.
Claim 12(dependent on claim 11) recites “third transistor” and “seventh transistor” without previously reciting “first transistor”, “second transistor”, “fourth transistor”, “fifth transistor”, “sixth transistor”. It is unclear how one can have “third transistor” and “seventh transistor” without previously having “first transistor”, “second transistor”,  “fourth transistor”, “fifth transistor”, “sixth transistor”.
Claim 13 (dependent on claim 1) recites “eighth transistor” and “ninth transistor” without reciting “first transistor”, “second transistor”, “third transistor”, “fourth transistor”, “fifth transistor” , “sixth transistor” and “seventh transistor”. It is unclear how one can have “eighth transistor” and “ninth transistor” without having “first transistor”, “second transistor”, “third transistor”, “fourth transistor”, “fifth transistor” , “sixth transistor” and “seventh transistor”.
Claim 13 (dependent on claim 1) recites “third reset signal terminal” without previously reciting “first reset signal terminal” and “second reset signal terminal”.  It is unclear how one can have “third reset signal terminal” without previously having  “first reset signal terminal” and “second reset signal terminal”.  
Claim 14 (dependent on claim 13) recites “eighth transistor” and “ninth transistor” without reciting “first transistor”, “second transistor”, “third transistor”, “fourth transistor”, “fifth transistor” , “sixth transistor” and “seventh transistor”. It is unclear how one can have “eighth transistor” and “ninth 
Claim 15 (dependent on claim 14) recites “third transistor” without previously reciting “first transistor” and “second transistor”. It is unclear how one can have “third transistor “ without having “first transistor” and “second transistor”.
 	Claim  17 depends on claim 21 which does not exist, and renders the claim indefinite. Claim 21 is not in the claim set.
Claim 18(dependent on claim 16) recites “second scan signal terminal” and “third scan signal terminal” without previously reciting “first scan signal terminal”. It is unclear how one can have “second scan signal terminal” and “third scan signal terminal” without having “first scan signal terminal”.
 	For purposes for further examination, due to the above rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, the following art rejection for the above rejected claims are based as best understood by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-10, 16-17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2022/0005414 A1).
 	As to claim 1, Liu et al. teaches a display panel ([0002]: display panel), comprising:a plurality of sub-pixels arranged in an array ([0055]: display panel having a plurality of sub-pixel regions;[0199]); each of the plurality of sub-pixels comprising a light-emitting element ([0055]: current 
 	As to claim 5, Liu et al.  teaches the display panel of claim 1, wherein the pixel driver circuit 

further comprises a first reset module (T7 in Fig. 9), and the first reset module is electrically connected 



of the drive transistor ([0125]: the gate voltage of the driving transistor T1 is reset to the voltage of the 

initial voltage signal); wherein the first reset module comprises a third transistor (T7 in Fig. 7), and the 

third transistor is connected in series between the control terminal of the drive transistor (T1 in Fig. 7) 

and a first reset signal terminal (Vint in Fig. 9). 	As to claim 6, Liu et al. teaches the display panel of claim 1, wherein the pixel driver circuit 

further comprises a second reset module (T8 in Fig. 9) , and the second reset module is electrically 

connected to the light-emitting element (D in Fig. 9) and is configured to reset the light-emitting 

element ([0126]: the first electrode of the element to be driven D is reset to the voltage of the initial 

voltage signal); wherein the second reset module comprises a fourth transistor (T8 in Fig. 9), and the 

fourth transistor is connected in series between a second reset signal terminal (electrode of transistor 

T8 which is connected to Vint in Fig. 9) and the light-emitting element (D in Fig. 9). 	As to claim 7, Liu et al.  teaches the display panel of claim 6, wherein a control terminal of the 

fourth transistor (T8 in Fig. 9) is electrically connected to a fourth scan signal terminal (G3 in Figs. 9 and 

13(A);[0218-0220]: scanning signal terminals G3); and the fourth scan signal terminal (G3 in Figs. 9 and 

13(A); [0218-0220]: scanning signal terminals G3) is electrically connected to one of the following 

control terminals in one of the at least two data write modules (100 and 101 in Fig. 9): a control terminal 

of a first transistor or a control terminal of a second transistor (T3 in Fig. 9).

 	As to claim 8, Liu et al. teaches the display panel of claim 6, wherein the pixel driver circuit 

further comprises a first reset module (T7 in Fig. 9) which is configured to reset a control terminal of the 

drive transistor ([0125]: the gate voltage of the driving transistor T1 is reset to the voltage of the initial 
voltage signal); and comprises a third transistor (T7 in Fig. 9); and wherein the third transistor (T7 in Fig. 

9) is connected in series between the control terminal of the drive transistor (T1 in Fig. 9) and a first 

reset signal terminal (Vint in Fig. 9); a control terminal of the fourth transistor (T8 in Fig. 9) is electrically 

connected to a fourth scan signal terminal (G3 in Figs. 9 and 13(A);[0218-0220]: scanning signal 

terminals G3); a control terminal of the third transistor (T7 in Fig. 9) is electrically connected to a first 

scan signal terminal (G1 in Fig. 9); and the fourth scan signal terminal (G3 in Fig. 9;[0218]: scanning 

signal terminals G3) is electrically connected to the first scan signal terminal (G1 in Fig. 9). 	As to claim 9, Liu et al. teaches the display panel of claim 6, wherein the pixel driver circuit 

further comprises a first reset module (T7 in Fig. 9) which is configured to reset a control terminal of the 

drive transistor (T1 in Fig. 9) and comprises a third transistor (T7 in Fig. 9); and wherein the third 

transistor (T7 in Fig. 9) is connected in series between the control terminal of the drive transistor (T1 in 

Fig. 9) and a first reset signal terminal (Vint in Fig. 9); and the first reset signal terminal (Vint in Fig. 9) is 

electrically connected to the second reset signal terminal (electrode of transistor T8 which is connected 

to Vint in Fig. 9). 	As to claim 10, Liu et al. teaches the display panel of claim 1, wherein the light emission control 

module comprises a fifth transistor (T5 in Fig. 9) and a sixth transistor (T6 in Fig. 9); wherein a first 

terminal of the fifth transistor (T5 in Fig. 9) is electrically connected to a first power signal terminal (VDD 
in Fig. 9), and a second terminal of the fifth transistor (T5 in Fig. 9) is electrically connected to a first terminal of the drive transistor (T1 in Fig. 9); a first terminal of the sixth transistor (T6 in Fig. 9) is electrically connected to a second terminal of the drive transistor (T1 in Fig. 9), and a second terminal of the sixth transistor (T6 in Fig. 9) is electrically connected to the light-emitting element (D in Fig. 9). 	As to claim 16, Liu et al. teaches a driving method of a display panel, applied to the display panel of claim 1, wherein a drive period of the display panel comprises a data write stage ([0093];[0097])and a 
 	As to claim 17, Liu et al. teaches the driving method of claim 21, wherein the pixel driver circuit further comprises a first reset module (T7 in Fig. 9), and the drive period of the display panel further . 	

Allowable Subject Matter
Claims 2-3 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
th data write sub-stage are connected to a same gate driver circuit; and in each pixel driver circuit, data write modules for providing the data signals to the drive transistor in different data write sub-stages are connected to different gate driver circuits;wherein N is a positive integer greater than 1, and j is a positive integer greater than or equal to 1 and less than or equal to N.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624